 

Exhibit 10.2

 

 

 

 

EXCLUSIVE LICENSE AGREEMENT NUMBER

 

Between

 

REVA Medical, Inc.

 

and

 

RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY

 

 

 

 

 

 

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

EXCLUSIVE LICENSE AGREEMENT NUMBER 2

 

THIS Exclusive License Agreement Number 2 (the "Agreement") is made and is
effective as of the 1st day of July 2010, (the “Effective Date”) by and between
Rutgers, The State University Of New Jersey, having its statewide Office of
Technology Commercialization at ASB Annex III, 3 Rutgers Plaza, New Brunswick,
New Jersey 08901-8559, (hereinafter referred to as "Rutgers"), and REVA Medical,
Inc., a California corporation having a principal place of business at 5751
Copley Drive, Suite B, San Diego, CA 92111 (hereinafter referred to as
"Licensee").

 

 

RECITALS

 

WHEREAS, Certain inventions were made in the course of research at Rutgers under
the direction of Dr. Joachim Kohn and in the course of research at Licensee; and

 

WHEREAS, The development of the inventions was sponsored in part by the National
Institutes of Health under Grant GM39455, and in consequence this Agreement is
subject to overriding obligations to the federal government as set forth in 35
U.S.C. sections 200-212 and applicable governmental regulations; and

 

WHEREAS, Licensee entered into that certain Exclusive License Agreement dated
January 21, 2004, as amended, (the “2004 License Agreement”) (License Number
L04-062); and

 

WHEREAS, the 2004 License Agreement is superseded and replaced in its entirety
by this Agreement; and

 

WHEREAS, Licensee has maintained a sponsored research agreement (as later
defined) with Rutgers (Dr. Joachim Kohn and other Rutgers employees working
under his direction) and intends to continue this agreement, which contributes
to the Rutgers’ Patent Rights; and

 

WHEREAS, Licensee intends to continue its contributions to the technology
advancements with its collaboration efforts through the sponsored research
agreement and its other research efforts; such contributions and collaborations
by Licensee have previously, and may in the future, give rise to Joint
Improvements (as later defined) and Joint Inventions (as later defined); and

 

WHEREAS, as of the Effective Date Licensee is a "Small Business Firm" as defined
(for grants) in 15 U.S.C. 632; and

 

WHEREAS, Licensee wishes to obtain certain rights from Rutgers for the
commercial development, manufacture, use, and sale of the Inventions (defined
below), and Rutgers is willing to grant such rights on the terms and conditions
set forth in this

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

Agreement; and

 

WHEREAS, Rutgers is desirous that the Inventions be developed and utilized to
the fullest extent so that the benefits can be enjoyed by the general public.

 

NOW THEREFORE, the parties agree as follows:

 

 

1.

DEFINITIONS

 

All definitions below or elsewhere in this Agreement apply to both their
singular and plural forms, as the context may require.  "Herein," "hereunder,"
and "hereof" and other similar expressions refer to this Agreement.  "Section"
and "Article" refer to sections in this Agreement.  The term "including" means
"including without limitation" and "Days" means "calendar days," unless
otherwise stated.

 

1.1.

"Affiliate(s)" means any corporation or other legal entity that directly or
indirectly controls, is controlled by, or is under common control with Licensee
to the extent of at least fifty percent (50%) of the outstanding stock or other
voting rights entitled to elect directors.

 

1.2.

“Change of Control” means the acquisition by a third party or an Affiliate of
more than fifty percent (50%) of Licensee’s securities which are outstanding
after the acquisition, or all or substantially all of Licensee’s assets.

 

1.3.

"Confidential Information" with respect to property owned or controlled by
either party means all data, information, and/or tangible material owned or
controlled by either party and provided to each other, its Affiliates or its
sublicensee (“Sublicensee) directly or indirectly from or through either party,
its units, its employees, the Inventors, or its consultants relating to the
Inventions, Licensed Products, or this Agreement, including but not limited to,
all patent prosecution documents and all information received from Inventors.

 

1.4.

“Coronary stent products” means Licensed Products in the Licensed Field that are
polymer stents used in coronary blood vessels.

 

1.5.

“Improvement(s)” means any change, modification or enhancement of a technology
and/or invention that cannot be practiced without infringing a claim cited in an
Invention described in Exhibit A and/or that cannot be practiced without a
license to the Inventions described in Exhibit A.

 

1.6.

“Invention(s)” collectively means, with respect to Licensed Polymers, any patent
application, disclosure and/or discovery that is patentable or non-patentable,
which is included in Exhibit A, and as subsequently amended, which was made in
the course of research at Rutgers under the direction of Dr. Joachim Kohn  

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

(hereinafter “Rutgers Inventions”) or in the course of research by Licensee,
including work for hire, and is included on Exhibit A, and as subsequently
amended (hereinafter “Licensee Inventions"), or was made by Rutgers and Licensee
and is included on Exhibit A and as subsequently amended (hereinafter “Joint
Inventions”).  The parties represent that Exhibit A correctly lists all
applicable intellectual property of theirs as of the Effective Date of this
Agreement that is intended to be included in the scope of this Agreement. 

 

1.7.

"Inventor(s)" collectively means any person at Rutgers working under the
direction of Dr. Joachim Kohn (“Rutgers Inventor”) and/or at Licensee, including
work for hire (“Licensee Inventor”) who contributes to the claims of a
patentable invention or non-patentable technology. If both a Rutgers Inventor(s)
and a Licensee Inventor(s) contribute to said invention or non-patentable
technology, they shall be termed “Joint Inventors,” as applicable.

 

1.8.

“Licensed Fields” collectively means:

 

 

(i)

For all licensed intellectual property that is owned by Rutgers, the Licensed
Field shall be defined as any product applications that work in or with the
vasculature (i.e., that which comprises all cardiovascular and peripheral
vessels (arteries and veins, capillaries to large vessels, and blood vessels to
the heart and those vessels on the surface of the heart such as coronary
vessels)) which includes vessel lumens and/or vessel exteriors and vessel
replacements. Products applications in the Licensed Field may include a
therapeutic that is pharmaceutically and/or biologically active and/or a passive
agent as long as said therapeutic is acting and is intended to be used in a site
specific fashion only.  Excluded from the Licensed Field are

 

 

(a)

any systemic drug delivery devices and implants that are placed into the blood
stream predominantly for the purpose of the delivery of a therapeutic to the
patient’s entire system, and

 

(b)

arterial and venous closure devices defined as any device whose primary purpose
and function is to close a catheter access puncture of a blood vessel, and

 

(c)

any device that resides within the chambers (atria or ventricles) of the heart
or within the muscle wall of the heart chambers.

 

 

(ii)

For all Joint Inventions that were jointly invented by Rutgers and Licensee and
filed in 2007 or thereafter, and for all Licensee Inventions, subject to the
terms of this License Agreement, the Licensed Field shall be defined as product
applications that work in or with the vasculature (i.e., that which comprises
all cardiovascular and peripheral vessels (arteries and veins, capillaries to
large vessels, and blood vessels to the heart and those vessels on the surface
of the heart such as coronary vessels) which includes vessel lumens and/or
vessel exteriors and vessel replacements. Products

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

applications in the Licensed Field may include a therapeutic that is
pharmaceutically and/or biologically active and/or a passive agent as long as
said therapeutic is acting and is intended to be used in a site specific fashion
only.  Excluded from the Licensed Field are 

 

 

(a)

any systemic drug delivery devices and implants that are placed into the blood
stream predominantly for the purpose of the delivery of a therapeutic to the
patient’s entire system.

 

1.9.

"Licensed Method(s)" means any process, method, or use that is covered by
Rutgers’ Patent Rights or use or practice of which would constitute, but for the
license granted to Licensee pursuant to this Agreement, an infringement of any
issued or pending claim within Rutgers’ Patent Rights.

 

1.10.

"Licensed Polymer(s)" means (should be numbered (i) through (iv))

 

 

(i)

any polymer that the manufacture, use or sale of which is covered by at least
one Valid Claim; and

 

 

(ii)

Including starting materials to the extent used by Licensee or a Sublicensee to
make polymers under this Agreement in the Licensed Field, which materials are
covered by the intellectual property listed on Exhibit A, as amended, and
Improvements thereto (for example monomers).  Notwithstanding anything to the
contrary in this Agreement, Licensed Polymers shall not include starting
materials sold or traded as product itself (i.e., a monomer) if the starting
material is not covered by a Valid Claim, but

 

 

(iii)

excluding the following intellectual property licensed by Rutgers to a third
party for certain fields of use:  Polyarylates polymerized from diphenol
monomers disclosed in US Patents Nos. ***
and US Application Publication ***.

 

 

iv)

excluding materials, methods and intellectual property claimed in Exhibit A not
already excluded by subsection 1.10 (iii) above, and that have been previously
licensed by Rutgers exclusively to a third party for use outside the “Licensed
Fields” as defined in Section 1.8 above.

 

1.11.

"Licensed Product(s)" means those products containing a Licensed Polymer
including, without limitation, those Licensed Polymers that

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.



 

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

 

(i)

are covered by Rutgers’ Patent Rights in that their manufacture, use,
distribution or sale would constitute, but for the license granted to Licensee
pursuant to this Agreement, an infringement of any valid claim within Rutgers’
Patent Rights and/or

 

 

(ii)

are discovered, developed, made, or practiced using a Licensed Method.

 

1.12.

"Major Market Countries" means Canada, France, Germany, Italy, Japan, the United
States of America and the United Kingdom.

 

1.13.

"Net Sales" means the total of the gross consideration received for Licensed
Products made, used, leased, transferred, distributed, sold or otherwise
disposed of by Licensee, its Affiliates, and its Sublicensees, less the sum of
the following actual and customary deductions, returns, credits, rebates or
allowances actually paid or given, including without limitation, cash, trade, or
quantity discounts; sales, production, value added or use taxes imposed upon
particular sales; chargeback payments and rebates granted to managed healthcare
organizations or to governments;  and import/export duties; and transportation
and insurance charges. In the event Licensee or any of its Affiliates or
Sublicensees makes a transfer of a Licensed Product to a third party for other
than monetary consideration or for less than fair market value, such transfer
shall be considered a sale hereunder to be calculated at a fair market value for
accounting and royalty purposes.  Furthermore if Licensee, its Affiliates or
Sublicensees commercially use Licensed Product with no expectation of subsequent
royalty bearing transfer of such Licensed Product to an unaffiliated third
party, such commercial use shall be considered a sale hereunder to be calculated
at a fair market value for royalty and accounting purposes.  Only one royalty
shall be payable to Rutgers with respect to each Licensed
Product.  Notwithstanding the foregoing, free sampling of Licensed Product in
reasonable and customary quantities, including development trials, evaluation
and reasonable marketing, as well as providing Licensed Product for
compassionate use, shall not be subject to payment of royalties to Rutgers.

 

A Licensed Product shall be deemed made, used, leased, transferred, sold, or
otherwise disposed of at the time Licensee bills, invoices, ships, or receives
payment for such Licensed Product or commercially uses such Licensed Product,
whichever occurs first.

 

1.14.

“Non-Coronary Stent Product” means a Licensed Product in the Licensed Field that
is inserted into any blood vessel that is not part of the coronary blood
supply.  For the avoidance of doubt, any stent used in peripheral blood vessels
or any stent used within the vasculature of the brain is a “Non-Coronary Stent
Product.”

 

1.15.

“Non-Stent Product” means a Licensed Product in the Licensed Field that is not

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

inserted into the blood vessel with the intent to maintain the lumen of a blood
vessel open.  For the avoidance of doubt, a product injected into the
vasculature with the intent of blocking the flow of blood in a target blood
vessel will be a “Non-Stent Product.”   

 

1.16.

"Rutgers’ Patent Rights" means the following patent applications, provisional
patent applications, and issued patents owned or controlled by Rutgers and/or
Rutgers’ ownership interest in jointly owned provisional patent applications and
issued patents to the extent they apply to Licensed Polymers:

 

 

(i)

U.S. Patents and Patent Applications listed on Exhibit A, and as subsequently
amended; any divisionals, renewals, substitutions, continuations or
continuations-in-part to any such Patent Applications; U.S. Patent(s) that claim
priority to, or common priority with, any of the foregoing Patent Applications;
and any reissues, extensions (including governmental equivalents thereto) and
reexaminations to any of the foregoing Patents that are owned or controlled by
Rutgers, and

 

(ii)

any other pending, issued or hereafter filed, foreign counterpart of any
application from clause (i) above, all of the foregoing owned or controlled by
Rutgers, in Exhibit A, and

 

(iii)

any disclosures, U.S. provisional patent applications, patent registrations,
utility models, registered or unregistered designs, in Exhibit A, and

 

(iv)

Improvements with respect to subsections (i), (ii) and (iii) above to which
Licensee acquires or has otherwise licensed rights in accordance with this
Agreement except as set forth in Section 2.8, and  

 

(v)

for avoidance of doubt, with respect to such Improvements with respect to
subsections (i), (ii) and (iii) which constitute the Licensee Inventions or
Joint Inventions of Licensee under U.S. patent law, Licensee elects to have such
Licensee's rights in such Improvements included in the Rutgers’ Patent Rights
for purposes of this Agreement. Further, other intellectual property which is
added to Exhibit A, pursuant to the terms of this Agreement, will be included in
the definition of Rutgers' Patent Rights for purposes of this Agreement

 

1.17.

"Rutgers’ Technology" means, to the extent they apply to Licensed Polymers, all
information, know-how, data rights, trade secrets, mask works, and physical
objects to the extent reasonably necessary or useful to practice the Inventions
in the Licensed Field and any non-patent intellectual property thereunder owned
or controlled by Rutgers, which Rutgers has the right to disclose and license to
Licensee, except as set forth herein, without incurring obligations, and which
was created and discovered by, or under the direction of, one or more of the
Rutgers Inventors prior to the Effective Date of this Agreement.

 

1.18.

“Sponsored Research Agreement” means the agreement dated July 18, 2002 between
Licensee and Rutgers for the work performed by Professor Joachim

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

Kohn and other Rutgers employees, and as previously amended by Modification No.1
dated July 7, 2003, Modification No. 2 dated October 12, 2004, Modification No.3
dated February 28, 2005 and Modification No.4 dated July 25, 2005 and
Modification No. 5 dated July 12, 2006 and Modification No. 6 dated May 29, 2007
and Modification No. 7 dated March 4, 2008 and Modification No. 8 dated December
23, 2008 and Modification No. 9 dated July 21, 2009. 

 

1.19.

"Territory" means worldwide.

 

1.20.

“Valid Claim” means either (a) a claim of an issued and unexpired patent
included within the Rutgers Patent Rights, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise or (b) a claim of a
pending patent application included within the Rutgers Patent Rights, which
claim was filed in good faith, and has not been abandoned or finally disallowed
without the possibility of appeal or refiling of such application.

 

 

2.

GRANTS

 

2.1.

Subject to the limitations set forth in this Agreement, Rutgers hereby grants to
Licensee an exclusive license solely with respect to Licensed Polymers in the
Licensed Field in the Territory under Rutgers’ Patent Rights and a non-exclusive
right to use the Rutgers’ Technology, in each case to make, have made, use,
import, put into use, modify, distribute, sell, offer for sale and have sold
Licensed Products and to practice Licensed Method in the Territory during the
term of this Agreement.  During the term of this Agreement, Licensee shall also
have the right to make Improvements as long as the Improvements are made with
the intent to incorporate into this Agreement.

 

2.2.

As the Inventions were funded in part by the U.S. Government, the licenses
granted hereunder shall be subject to the overriding obligations to the U.S.
Government set forth in 35 U.S.C. 200-212 and any future amendments thereto, and
applicable governmental regulations, as well as any other applicable
governmental restrictions, if any, including, without limitation

 

 

 

(i)

to the obligation to manufacture in the United States Licensed Product intended
for consumption in the United States unless a waiver is obtained, and

 

(ii)

to the royalty free non-exclusive license thereunder to which the U.S.
Government is entitled.

 

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

2.3.

Rutgers’ reserved rights: 

 

 

(i)

Rutgers expressly reserves the right to have the Inventions and associated
Rutgers Patent Rights licensed hereunder used for educational, non-commercial
research and other non-business purposes and to publish (excluding Licensee
Confidential Information) the results thereof.

 

(ii)

Except as provided by Section 2.8, Licensee hereby grants to Rutgers an
exclusive, worldwide, license, with right of sublicense, to make, use and sell
products containing or covered by the claims of Inventions listed on Exhibit A,
as amended and Improvements thereto, discovered and/or developed by or on behalf
of Licensee, its Affiliates or its Sublicensees during the term of this
Agreement for all fields of use outside the Licensed Field.   With respect to
Rutgers Patent Rights, in the event that Rutgers sublicenses these Rutgers
Patent Rights to a third party outside the Licensed Field after the Effective
Date, the patent-related costs of the Rutgers Patent Rights will be shared
pro-rata with either Rutgers or the applicable Sublicensee.

 

(iii)

If, pursuant to the rights granted in Section 2.3(ii), Rutgers licenses only
Inventions and/or Improvements constituting a Licensee Invention or otherwise
solely owned by Licensee, Rutgers shall pay Licensee fifty percent (50%) of all
income and consideration Rutgers receives from such licenses. Rutgers shall make
all such payments, and provide reports and audit rights, consistent with
Sections 5, 7 and 8, parri passu.  Notwithstanding the foregoing, Rutgers shall
deduct all non-reimbursed patent costs and other reasonable out of pocket costs
it has incurred in regards to such license prior to allocating income
percentages.  This provision shall survive termination of the license.

 

(iv)

As long as Licensee retains its exclusive grant of license rights from Rutgers
pursuant to the terms of this Agreement, neither Rutgers nor its (sub)licensees
shall have the right to practice the license rights to the Improvements granted
pursuant to this Section within the Licensed Field for commercial purposes.

 

2.4.

To the extent Rutgers, principally through the Inventors, has provided Rutgers’
Technology to Licensee, it is understood that at the time of disclosure to the
Licensee some of the Rutgers’ Technology may have been made available to the
public without restrictions.

 

2.5.

Continuing Research by Rutgers and Licensee.

 

 

(i)

Each Party will advise the other of Improvements to the Inventions made by the
Inventors during the term of this Agreement and will disclose them to the
Rutgers Office of Technology Commercialization.  Each party shall further
disclose to each other any patent filings directly related to the Inventions
that such party intends to make.

 

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

(a)

Rutgers Inventions which are Improvements, to the extent such Improvements were
funded by Licensee pursuant to a Sponsored Research Agreement between Licensee
and Rutgers, will be included within the definition of "Inventions" set forth in
this Agreement.   

 

(b)

For avoidance of doubt, Licensee Inventions and all Joint Inventions which are
Improvements will be included within the definition of "Inventions" set forth in
this Agreement.

 

(c)

A new Invention, which is not an Improvement, and which is within the definition
of the Licensed Polymer and is developed as part of the Sponsored Research
Agreement, and which is a Rutgers Invention or a Joint Invention, will be
included within the definition of "Inventions" set forth in this Agreement.

 

 

(ii)

Each Party will advise the other, at their sole discretion, if they elect to
include in this Agreement a novel invention that consists of a new biodegradable
polymer that:

 

 

(a)

is not an Improvement to an existing Invention on Exhibit A, and

 

(b)

that was developed separately from the Sponsored Research Agreement, and

 

(c)

that is a sole Invention by Rutgers Inventors or by Licensee Inventors.

Upon one Party providing written notice to the other party pursuant to this
clause (ii), the applicable invention shall be an “Invention” under this
Agreement.

 

 

(iii)

Exhibit A will be periodically amended to include Improvements, new
Inventions.  

 

(iv)

The provisions of this Agreement supersede the terms of intellectual property as
stated in the Sponsored Research Agreement.

 

2.6.

Subject to Sections 2.3 and 2.8, Licensee shall hold all rights and interests in
and to any Improvements that Licensee, its Affiliates or its Sublicensees
develop during the term of this Agreement for the Licensed Field.  The parties
shall execute any and all documentation and take any such actions at Licensee’s
expense to achieve the intent of this Section 2.6 and Sections 2.1, 2.3 and
2.8.  For avoidance of doubt, with respect to such Improvements, Licensee
Inventions will be included in the Rutgers’ Patent Rights for purposes of this
Agreement.

 

2.7.

Subject to Sections 2.2 and 2.3 Rutgers represents that as of the Effective Date
of this Agreement it has not entered into any agreements or other arrangements
to license the Rutgers’ Patent Rights to any third party in the Licensed Field,
and warrants that to the extent Licensee is not in default of its obligations
under this Agreement and retains an exclusive license in the Licensed Field to
such provisional patent or U.S. or foreign patent applications corresponding
thereto or patents issuing thereon, Rutgers shall not grant to a third party a
license of such

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

applications or patents in the Licensed Field or for any other polymer within
the Licensed Field (for avoidance of doubt, as used solely in this instance
“Licensed Field” shall exclude the “solely with respect to Licensed Polymers”
language therein). 

 

2.8.

Notwithstanding anything in this Agreement to the contrary, after the effective
date of a Change of Control, all rights (including Rutgers Patent Rights and
Rutgers Technology), title and interests in any Improvements made by Licensee
with no contribution by Rutgers after such Change of Control, shall be owned
exclusively by Licensee without any obligation to pay any royalties or fees of
any kind on such Improvements (or the use of the Improvements in any
products).  For avoidance of doubt,

 

(i)

after a Change of Control, such Improvements shall not constitute “Rutgers’
Patent Rights” or “Inventions” as such terms are defined in this Agreement, and

 

(ii)

notwithstanding Sections 2.1, 2.3, 2.6 and 11, Licensee shall not be obligated
to license or assign such Improvements which are Licensee Inventions, or any
rights underlying such Improvements, or any information related to such
Improvements, to Rutgers or any third party and all rights granted to Rutgers
hereunder with respect to such Improvements shall terminate.

 

 

3.

SUBLICENSES

 

3.1.

Rutgers grants to Licensee the right to grant sublicenses to third parties under
any or all of the licenses granted in Article 2, provided Licensee has current
exclusive rights thereto under this Agreement at the time it exercises a right
of sublicense. To the extent applicable, any such sublicense shall include all
of the rights of and obligations due to Rutgers (and to the U.S. Government)
that are contained in this Agreement.  Upon any termination of this Agreement,
any sublicense agreements that have been properly entered into prior to the date
of such termination and that are in good standing shall be automatically
assigned to Rutgers after the date of such termination, such that the applicable
Sublicensee shall continue to receive a license under the Rutgers’ Patent
Rights.

 

3.2.

Within thirty (30) days after execution thereof, Licensee shall provide Rutgers
with a copy of each sublicense issued hereunder, and shall thereafter collect
and guarantee payment of all royalties and other obligations due Rutgers
relating to the sublicenses and summarize and deliver all reports due Rutgers
relating to the sublicenses.  Notwithstanding the foregoing, if a Sublicensee
breaches its obligation to pay royalties to Licensee pursuant to the terms of
the sublicense agreement, and Licensee timely terminates the applicable
sublicense agreement, then Licensee shall not be in breach of its obligation to
pay royalties to Rutgers from such Sublicensee’s Net Sales of Licensed Product.

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

 

4.

LICENSE FEES AND MILESTONE AND OTHER PAYMENTS

 

4.1.

Licensee shall pay to Rutgers $175,000 on January 1, 2010 and on each following
annual anniversary thereafter, until a Licensed Product has commenced commercial
sales in a Major Market Country.

 

4.2.

Licensee shall pay to Rutgers  milestone payment fees on milestones achieved by
REVA itself (not Sublicensees) of:

 

 

(i)

$  *** for the European Marketing Approval of each Coronary Stent Product, $
***   for the European Marketing Approval of each Non-Coronary Stent Product,
and $  ***   for the European Marketing Approval of any other product that is a
Non-Stent Product, up to a total aggregate over the lifetime of this Agreement
of $  ***     for European Marketing Approvals, and,

 

(ii)

$  *** for the Marketing Approval of each Coronary Stent Product in any country
other than the USA and Europe, $  ***   for the Marketing Approval of each
Non-Coronary Stent Product in any country other than the USA and Europe, and
$  *** for the Marketing Approval of any other product that is a Non-Stent
Product in any country other than the USA and Europe, up to a total aggregate
over the lifetime of this Agreement of $   ***   for all Marketing Approvals in
countries that are outside of Europe and the USA.

 

(iii)

$***   for the Pre-Marketing Approval by USFDA of each Coronary Stent Product,
$  *** for the Pre-Marketing Approval by USFDA of each Non-Coronary Stent
Product by USFDA, and $  ***   for each Non-Stent Product by USFDA, up to a
total aggregate over the lifetime of this Agreement of
$  ***   for all Pre-Market Approvals (or equivalent regulatory approval) by
USFDA.

 

(iv)

These milestone payment fees under Sections (i) through (iii) shall be paid to
Rutgers within thirty (30) days after the occurrence of the event set forth on
the schedule above and shall not be refundable or creditable against royalties.

 

4.3.

Licensee shall pay to Rutgers ***   percent (***%) of milestone fees and ***% up
to the first $*** received (***% of all amounts received over $***) of license
fees received in consideration for the grant of a sublicense to Rutgers’ Patent
Rights, Rutgers’ Technology or Licensed Products licensed hereunder (“Rights”)
received by Licensee or its Affiliates in connection with all such sublicenses
or transfer of rights agreements. The applicable fee will be made at the first
to occur of the following:

 

 

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

(i)

The first milestone payment received by Licensee under a sublicense or transfer
of rights agreement or  

 

(ii)

The first commercial sale of Licensed Product by a Sublicensee under a
sublicense or transfer of rights agreement or

 

(iii)

30 days after receipt by Licensee if received after the occurrence of (i) or
(ii) above.

 

4.4.

Neither milestone or license fees shall be paid on the following:

 

(i)   royalties received pursuant to Section 5.1 herein, and

(ii)   bona fide equity investments in Licensee, and

(iii) payments received and used for the direct cost of future Licensee research
expenses and reasonable operating expenses of Licensee related to the
development of the Licensed Products for which the payments are received
(including without limitation reimbursement for patent expenses), and

(i)  payments received as installments in the sale of Licensee to a third party
or a part of a Change of Control (regardless of structure, and for avoidance of
doubt, whether structured as a sale of substantially all of the assets of
Licensee or a sale of substantially all of the stock of Licensee).

 

4.5.

In sublicense or "transfer of rights" transaction agreements set forth above,
where Licensee equity is part of the transaction and the Sublicensee is
purchasing Licensee’s equity at above its fair market value, then Licensee will
pay Rutgers    ***    percent (***%) of the difference between the consideration
received by License and the fair market value (as determined by a mutually
agreeable third party under confidentiality obligations at least as protective
of the parties as those set forth in this Agreement) of the equity acquired if
such difference is less than $***. If the difference between the consideration
received by Licensee for such equity and the fair market value (as determined by
a mutually agreeable third party under confidentiality obligations at least as
protective of the parties as those set forth in this Agreement) of the equity
acquired exceeds $***, then Licensee shall pay Rutgers forty percent (40%) of
such difference.

 

4.6.

Licensee shall pay Rutgers a one time fee of $350,000 at closing of the first
Change of Control of Licensee.

 

 

5.

ROYALTIES

 

5.1.

Except as otherwise required by law, Licensee shall pay to Rutgers a royalty of
  

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.



{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

***    percent (***%) of Licensee’s Net Sales of each category of Licensed
Products and   ***     percent (***%) of Net Sales of Licensee’s Sublicensees.
This obligation to pay royalties shall survive termination (but not expiration)
of this License. 

 

Sales or other transfers among Licensee, its Affiliates and Sublicensees which
would otherwise be royalty bearing under this Agreement shall be disregarded for
purposes of computing royalties, to the extent that Licensed Products subject to
such sale or transfer are subsequently sold or transferred to a third party
where a payment of royalty by such third party pursuant to the terms of this
Agreement with respect to such sale or transfer will be required.  Regardless of
the number of Licensed Patents that cover a Licensed Product, Licensee shall
only pay one applicable royalty set forth in this Article 5.1, and shall not pay
multiple royalties for such overlapping coverage.

 

5.2.

Royalties payable to Rutgers shall be paid quarterly on or before the following
dates of each calendar year with respect to the immediately preceding calendar
quarter:

 

 

(i)

February 28th, and

 

(ii)

May 31st, and

 

(iii)

August 31st, and

 

(iv)

November 30th.  

 

Each such payment will be for unpaid royalties that accrued within Licensee's
most recently completed calendar quarter plus any other undisputed unpaid
royalties due, but not previously paid for any reason.

 

5.3.

For the term of this Agreement, with regard to Coronary Stent Products only
Licensee shall pay to Rutgers a minimum annual royalty beginning on the first
anniversary of the first commercial sale of a Coronary Stent Product according
to the following payment schedule:

 

Year one:    $***

 

Year two:     $***

 

Year three:  $***

 

Year four:    $***

 

Year five:     $***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.



{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

Year six:       $***

 

In year seven and every year thereafter, Licensee shall pay an annual fee of
$***

 

For the term of this Agreement with regard to Non-Coronary Stent Products and
Non-Stent Products which for the purposes of this Section 5.3 only are combined
into one category of Licensed Products other than Coronary Stent Products,
Licensee shall pay to Rutgers a minimum annual royalty beginning on the first
anniversary of the first commercial sale of a Licensed Product, other than a
Coronary Stent Product, according to the following payment schedule.

 

Year one:     $***

 

Year two:      $***

 

Year three:   $***

 

Year four:     $***

 

Year five:      $***

 

Year six:        $***

 

In year seven and every year thereafter, Licensee shall pay an annual minimum
royalty payment of $***.

 

5.4.

This minimum annual royalty shall be paid to Rutgers by February 28 of each year
and shall be credited against the earned royalty due and owing for the calendar
year in which the minimum annual royalty is paid.  The first minimum annual
royalty due shall be prorated by the fractional number of full months remaining
in that calendar year and shall be paid within forty-five days (45) of the date
of first commercial sale of a Licensed Product.

 

5.5.

All amounts due Rutgers shall be payable in United States Dollars in New
Brunswick, New Jersey.  When Licensed Products are sold for monies other than
United States Dollars, the earned royalties will first be determined in the
foreign currency of the country in which such Licensed Products were sold and
then converted into equivalent United States Dollars.  The exchange rate will be
the average of the United States Dollar buying rate quoted in the Wall Street
Journal on the last business day of each month during the reporting period.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.



{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

5.6.

Licensee shall be responsible for any and all taxes, fees, or other charges
imposed by the U.S. Government or any country outside the United States on the
income for sales occurring in any such country, excluding income taxes owing on
Rutgers’ income.

 

5.7.

If at any time legal restrictions prevent the acquisition or prompt remittance
of United States Dollars by Licensee with respect to any country where a
Licensed Product is sold, Licensee shall pay royalties due to Rutgers from
Licensee’s other sources of United States Dollars.

 

5.8.

In the event that any patent or any claim thereof included within the Rutgers’
Patent Rights shall be held invalid in a final decision by a court of competent
jurisdiction and last resort in any country and from which no appeal has or can
be taken, all obligation to pay royalties based on such patent or claim or any
claim patently indistinct there from shall cease as of the date of such final
decision with respect to such country.  Licensee shall not, however, be relieved
from paying any royalties that accrued before such decision or that are based on
another patent or claim not involved in such decision, or that are based on the
Rutgers’ Technology.

 

5.9.

If a license to the Inventions has been granted to the U.S. Government, no
running royalties shall be payable hereunder on Licensed Products sold to the
U.S. Government.  Licensee, its Affiliates and its Sublicensees shall reduce the
amount charged for Licensed Products sold to the U.S. Government by an amount
equal to the royalty for such Licensed Products otherwise due Rutgers as
provided herein.

 

5.10.

If Licensee’s practice of a claim of an issued patent included in the Rutgers’
Patent Rights infringes a third party’s patent rights (as documented by a
written opinion of an outside patent counsel selected by the parties, a copy of
which is provided to Rutgers), and as a result Licensee is obligated to pay
running royalties to such third party as a result of such infringement, then to
the extent the sum of the running royalties Licensee is obligated to pay Rutgers
and said third party for such infringement exceed ***% of Net Sales of Licensed
Product, the running royalties due Rutgers shall be reduced by ***   percent
(***%) of such excess, provided however, the running royalty rate due Rutgers
will not be reduced by more than one-half the rates otherwise due to Rutgers, as
stated above.  

 

 

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.



{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

6.

DILIGENCE  

 

6.1.

Licensee, upon and after execution of this Agreement, shall use all reasonable
efforts to develop, test, obtain any required governmental approvals,
manufacture, market and sell Licensed Products in all countries of the Major
Market Countries and any such other countries mutually agreed to by the
parties.  Licensee shall use all commercially reasonable efforts to obtain such
Major Market Country approval within a reasonable time after execution of this
Agreement and supply (or have supplied) Licensed Product to such Major Market
Countries in quantities sufficient to meet the market demands.

 

6.2.

Licensee shall be entitled to exercise prudent and reasonable business judgment
in meeting its diligence obligations in Section 6.1, but at a minimum will exert
at least the efforts that it exerts for its own highly valuable potential
products under development and existing products being marketed and sold.

 

6.3.

Licensee shall meet the following key commercialization milestones within the
time frames indicated. If a substantial change in laws or regulations that
directly affects the approval process for a Licensed Product prevents Licensee
from meeting the milestone dates in this Section 6.3 Rutgers and Licensee agree
to negotiate in good faith for a reasonable change in the dates effected.

 

 

(i)

In regard to a Coronary Stent Product,

 

 

(a)

Licensee or its Sublicensees will initiate at least one clinical trial for a
Coronary Stent Product within eighteen (18) months of the Effective Date of this
Agreement in Major Market Country.

 

(b)

Licensee or its Sublicensees will submit a complete application to either an
appropriate regulatory body in the European Community or to the USFDA for CE
Market/PreMarket Approval for at least one Coronary Stent Product within
forty-eight (48) months of the Effective Date of this Agreement.  Should
applicable regulatory requirements change subsequent to the Effective Date or
should there arise a technical complication requiring that Licensee (or
Sublicensees) must perform additional research and development work to satisfy
the new requirements, Licensee may request an extension at no cost to Licensee
of up to eighteen (18) months to complete this milestone.  Permission for such
an extension shall not be unreasonably withheld by Rutgers as long as Licensee
provides documentation showing that the extension is  necessary, as well as a
reasonable revised timeline to the submission required to satisfy this
milestone.  .

 

 

(c)

Licensee or its Sublicensees will commence commercial sales of at least one
Coronary Stent Product in at least one Major Market Country within six (6)
months of obtaining regulatory approval for such product.  

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

 

(ii) With regard to any Non-Stent Product,

 

(a)

Licensee shall pay to Rutgers $***   upon execution of this
Agreement.

 

(b)

Licensee or its Sublicensees shall file with the USFDA or with a comparable
agency in another Major Market Country, product specific applications to
initiate human trials that are intended to lead to market approval of a Licensed
Product.  Such filing shall occur no later than three (3) years from the date of
execution of this Agreement.  If such filing does not occur within three years,
Licensee may elect to extend the filing period by an additional year by payment
of a $***
extension fee.  If extended, and if such filing does not occur by the fourth
anniversary, Licensee may elect a further extension of the filing period to a
fifth year by payment of a $***     extension fee.  If additional extensions are
required, Licensee may obtain them by paying $*** annually there after if the
necessary filing has not occurred prior to the date the extension fee is due.

 

Should applicable regulatory requirements change subsequent to the Effective
Date or should there arise a technical complication requiring that Licensee (or
Sublicensees) must perform additional research and development work to satisfy
the new requirements, Licensee may request a one-time extension at no cost to
Licensee of up to eighteen (18) months to complete this milestone.  Permission
for such an extension shall not be unreasonably withheld by Rutgers as long as
Licensee provides documentation showing that the extension is reasonably
necessary, as well as a reasonable revised timeline to the submission required
to satisfy this milestone.

 

For the avoidance of doubt, it is made explicit that the extension fees outlined
above are distinct from milestone, license or any other fees discussed in this
Agreement.

 

 

 

7.

PROGRESS AND PAYMENT REPORTS

 

7.1.

Beginning six (6) months after the Effective Date, and semi-annually thereafter,
Licensee shall submit to Rutgers a progress report covering Licensee's
activities related to the research, development and testing of Licensed Products
and the

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.



{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

obtaining of governmental approvals necessary for marketing.  These progress
reports are Licensee’s Confidential Information and shall be made for each
Licensed Product in each country of the Territory. 

 

7.2.

The progress reports submitted under Section 7.1 shall include sufficient
information to enable Rutgers to determine Licensee's progress in fulfilling its
obligations under Article 6, including, but not limited to, the following
topics:

 

 

(i)

summary of work completed, including key scientific results and market analysis;

 

(ii)

summary of work in progress, including product development and testing and
progress in obtaining government approvals;

 

(iii)

current schedule of anticipated events or milestones;

 

(iv)

market plans for introduction of Licensed Products in the Territory;

 

(v)

summary of resources (dollar value) spent in the reporting period for research,
development, and marketing of Licensed Products;

 

(vi)

activities in obtaining Sublicensees and activities of Sublicensees;

 

(vii)

certified financial statements as of the end of the previous calendar quarter;
and,

 

(viii)

A statement showing how amounts due were calculated.

 

7.3.

Licensee shall have a continuing responsibility to keep Rutgers informed of the
large/small entity status (as defined by the United States Patent and Trademark
Office) of itself and its Sublicensees.

 

7.4.

Licensee shall report to Rutgers in its immediately subsequent progress and
payment report the date of first commercial sale of each Licensed Product in
each country.

 

7.5.

After the first commercial sale of a Licensed Product anywhere in the world,
Licensee will make quarterly royalty reports to Rutgers on or before each
February 28, May 31, August 31 and November 30 of each year.  Each such royalty
report will cover Licensee's most recently completed calendar quarter and will
show

 

 

(i)

the units and gross consideration received and Net Sales of each type of
Licensed Product sold by Licensee, its Affiliates and sublicenses on which
royalties have not been paid, including a clear indication of how Net Sales were
calculated;

 

(ii)

the royalties and fees, in U.S. dollars, payable hereunder and which patents
apply;

 

(iii)

the method used to calculate the royalty;

 

(iv)

the exchange rates used, if any; and

 

(v)

any other information relating to the foregoing reasonably requested by
Rutgers.  

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

7.6.

If no sales of Licensed Products have been made during any reporting period, a
statement to this effect shall be made by Licensee.

 

7.7.

Licensee shall include a written statement with any additional payment or other
consideration made to Rutgers pursuant to the terms of this Agreement setting
forth in reasonable detail the basis for the payment and the manner in which the
payment was calculated.

 

 

8.

BOOKS AND RECORDS

 

8.1.

Licensee shall keep and cause its Affiliates and require its Sublicensees to
keep books and records in accordance with generally accepted accounting
principles accurately showing all financial transactions and information
relating to this Agreement.  Such books and records shall be preserved for at
least five (5) years from the date of the entry to which they pertain and shall
be open to inspection by a nationally recognized accounting firm designated by
Rutgers no more than once a calendar year at reasonable times upon reasonable
notice.

 

8.2.

The fees and expenses of Rutgers' representatives performing such an examination
shall be borne by Rutgers.  However, if an error in any payment of more than
five percent (5%) of such payment due is discovered, then the fees and expenses
of these representatives shall be borne by Licensee, and Licensee shall promptly
reimburse Rutgers for reasonably documented audit expenses as well as all
overdue payments and late interest payments.  Any information gathered during
such accounting shall be deemed Licensee's Confidential Information, and the
independent accounting firm shall be bound to confidentiality terms
substantially equivalent to those contained in this Agreement.

 

 

9.

TERM OF THE AGREEMENT

 

9.1.

Unless otherwise terminated by operation of law or by acts of the parties in
accordance with the provisions of this Agreement, this Agreement shall be in
force from the Effective Date and shall remain in effect in each country of the
Territory until the expiration of the last-to-expire patent licensed under this
Agreement in such country.

 

9.2.

Any termination or expiration of this Agreement shall not affect the rights and
obligations set forth in the following Sections and/or Articles:

 

Article 1, Section 2.2, Section 2.3, Section 2.6, Section 2.8, Section 3.1,
Section 5.5, Section 5.6, Section 5.7, Section 5.8, Section 5.9, Section 5.10,
Article 8, this Article 9, Section 10.1, Section 11.1, Article 12, Article

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

13, Article 17, Article 18, Article 19, Article 20, Article 21, Article 22,
Article 24, Article 25, Article 26, Article 27.

 

9.3.

Any termination or expiration under this Agreement shall not relieve a party of
any obligation or liability accrued hereunder prior to such termination or
expiration or rescind anything done by a party or any payments made to the other
party hereunder prior to the time such termination or expiration becomes
effective, and such termination or expiration shall not affect in any manner any
rights of a party arising under this Agreement prior to such termination or
expiration. Solely upon expiration of this Agreement in any country, Rutgers
shall grant to Licensee the rights set forth in Section 2.1, solely with regard
to the Rutgers’ Technology on a perpetual, non-exclusive and fully-paid basis in
such country.

 

9.4.

Except as expressly set forth in this Agreement, Licensee shall only have the
right to terminate this Agreement in its entirety , or to terminate with regard
to its obligations under the Agreement that relate to Coronary Stent Products,
if specific circumstances obtain as described below. In the event of such
termination, Licensee shall give Rutgers one hundred and twenty (120) days
notice of intent to terminate.  Licensee may not terminate Agreement prior to
initial commercial sales of a Coronary Stent Product.  The circumstances that
would permit Licensee to terminate the Agreement are specified below:

 

 

a.

If market conditions outside Licensee’s control related to commercial potential
for Coronary Stent Products deteriorate to the extent that continued marketing
of such Products is no longer commercially viable for Licensee.  In these
circumstances, Licensee shall provide Rutgers with documentation of the market
conditions adversely affecting sales of Coronary Stent Products and how such
conditions make it no longer commercially reasonable for Licensee to continue to
market said products. Market conditions sufficient to justify termination would
include, for example (but would not be restricted to), the commercial
development of a non-stent technology that substantially reduces the demand for
and/or the selling price of the Coronary Stent Products to the extent that it is
no longer commercially viable for Licensee to continue to market such Products.

 

b.

The imposition of new regulations (outside Licensee’s control) that render
further marketing of Coronary Stent Products not commercially viable for
Licensee. Regulatory factors justifying termination of the License might
include, but would not be restricted to, regulations that so affect the
manufacture of Coronary Stent Products (including the polymer, the stent or any
process related thereto) that it is no longer commercially viable for

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

Licensee to produce such Products (e.g. if a component of the manufacturing
process is banned from the market or otherwise becomes unavailable and there is
no suitable replacement).   Another example of a regulation that would justify
termination of the Agreement is one that would result in the Product being
prohibited from use in human beings. . In these circumstances, Licensee shall
provide Rutgers with documentation regarding the applicable regulatory change
and the effect of such change on Licensee.  

Unless Licensee terminates the Agreement under the provisions of this Section
9.4, following receipt of regulatory approval to market a Coronary Stent
Product, Licensee will be bound by the minimum royalty payments set forth in
Section 5.3.

If Licensee terminates the Agreement in whole under the provisions of this
Section 9.4, Licensee will forfeit all rights to manufacture, sell, or
distribute any Licensed Products and Licensee will assign its interest in any
and all joint patent rights included in Rutgers Patent Rights to Rutgers.  If
Licensee only terminates the Agreement with respect to Coronary Stent Products,
then it shall only forfeit the rights to manufacture, sell or distribute
Coronary Stent Products and will assign to Rutgers its interest in any and all
applicable patent rights included in Rutgers Patent Rights.

 

 

10.

TERMINATION FOR CAUSE BY EITHER PARTY

 

10.1.

If one party should materially breach or materially fail to perform any
provision of this Agreement, then the other party may give written notice of
such default (Notice of Default) to the breaching party.  The parties agree that
failure to make any payment when due under the terms of this Agreement or breach
of any of the required obligations in Sections 6.1 through 6.3 of the Agreement
shall be deemed, without limitation, a material breach or a material failure
under this Section. If the breaching party should fail to cure such default
within sixty (60) days of notice thereof, the non-breaching party shall have the
right to terminate this Agreement and the licenses herein by a second written
notice (Notice of Termination) to the breaching party.  If a Notice of
Termination is sent to the breaching party, this Agreement shall automatically
terminate on the effective date of such notice.  Termination shall not relieve
the breaching party of its obligation to pay all amounts due to the
non-breaching party as of the effective date of termination and shall not impair
any accrued rights of the non-breaching party.

 

 

11.

DISPOSITION OF LICENSED PRODUCTS ANDINFORMATION ON HAND UPON TERMINATION

 

11.1.

Upon termination of this Agreement by either party:

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

(i)

Licensee shall have the privilege of disposing of all previously made or
partially made Licensed Products (Licensee may complete partially made Licensed
Products), but no more, within a period of one hundred and eighty (180) days
after the initial notice of termination given pursuant to Sections 9.4, 10.1  or
11.1 hereunder, provided, however, that the disposition of such Licensed
Products shall be subject to the terms of this Agreement including, but not
limited to, the payment of royalties at the rate and at the time provided herein
and the rendering of reports thereon; and,  

 

(ii)

each party shall promptly return, and shall cause its Affiliates and require its
Sublicensees to return, all property belonging to the other party, including
without limitation in the case of Rutgers, Rutgers’ Technology and Rutgers’
Confidential Information, if any, that has been provided to Licensee or its
Affiliates or Sublicensees hereunder; and including without limitation in the
case of Licensee, Licensee Confidential Information.  All copies and facsimiles
thereof and derivatives therefrom shall be returned (except that one copy of
written material for record purposes only, provided such material is not used
for any other purpose and is not disclosed to others).

 

 

12.

USE OF NAMES, TRADEMARKS, AND CONFIDENTIAL INFORMATION

 

12.1.

Nothing contained in this Agreement shall be construed as granting any right to
a party, its Affiliates or Sublicensees to use in advertising, publicity, or
other promotional activities or otherwise any name, trade name, trademark, or
other designation of the other party or any of its units (including contraction,
abbreviation or simulation of any of the foregoing).  Unless required by law or
consented to in advance in writing by an authorized representative of Rutgers,
the use by Licensee of the name, "Rutgers, The State University" or any campus
or unit of Rutgers is expressly prohibited.

 

 

13.

LIMITED WARRANTY

 

13.1.

Rutgers represents to Licensee that as of the Effective Date it owns  the
Rutgers’ Patent Rights and that Rutgers has the lawful right to grant the
licenses in this Agreement to Licensee. Licensee represents that it owns the
Licensee Inventions, that it has the lawful right to grant the licenses in this
Agreement to Rutgers, and that it has consented to include the Licensee
Inventions as part of Exhibit A in this Agreement.

 

13.2.

Rutgers represents that, as of the Effective Date, its Director of the Office of
Technology Commercialization: (a) has no actual knowledge of any third party
intellectual property rights which are infringed by the use  of the Rutgers’
Patent Rights or Rutgers’ Technology; and (b) has no actual knowledge of any
action or

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

suit that threatens the validity of the Rutgers’ Patent Rights or of any
intellectual property rights owned by Rutgers as of the Effective Date which
would prevent Licensee from practicing the rights licensed to Licensee under
this Agreement.  Rutgers shall not exercise any intellectual property rights
owned by Rutgers as of the Effective Date, or grant a license to any third
party, which would prevent Licensee from practicing, or conflict with, the
rights licensed to Licensee under this Agreement. 

 

13.3.

EXCEPT AS SET FORTH IN SECTION 13.1 AND 13.2, THIS LICENSE IS WITHOUT WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED AND RUTGERS MAKES NO REPRESENTATION OR WARRANTY THAT THE
LICENSED PRODUCTS OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHT.

 

13.4.

IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, DIRECT, INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST PROFITS,
RESULTING FROM THIS AGREEMENT, INCLUDING THE  MANUFACTURE, SALE, OR USE OF THE
INVENTIONS OR LICENSED PRODUCTS OR RUTGERS INTELLECTUAL PROPERTY OR LICENSEE
INVENTIONS LICENSED HEREUNDER.  

 

13.5.

Except as set forth in Sections 13.1 and 13.2, nothing in this Agreement shall
be construed as:

 

 

(i)

a warranty or representation by Rutgers as to the validity or scope of any
Rutgers’ Patent Rights or a warranty or representation by Licensee as to the
validity or scope of any patent that may claim a Licensee Invention; or

 

(ii)

a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents or other intellectual property rights of third parties;
or

 

(iii)

an obligation to bring or prosecute actions or suits against third parties
except as provided in Article 16; or

 

(iv)

conferring by implication, estoppel or otherwise any license or rights under any
patents or other intellectual property of Rutgers or Licensee other than
Rutgers’ Patent Rights and Rutgers’ Technology and Licensee Inventions; or

 

(v)

an obligation to furnish any know-how not provided in Rutgers intellectual
property licensed hereunder.

 

 

14.

PATENT PROSECUTION AND MAINTENANCE

 

14.1.

Rutgers shall diligently prosecute and maintain the United States pending patent

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

applications and issued patents comprising the Rutgers’ Patent Rights using
counsel of its choice.  Rutgers' counsel shall take instructions only from
Rutgers.  Prior to making filings, and providing reasonable time for Licensee to
comment and consult with Rutgers, Rutgers shall keep Licensee informed and
apprised of the continuing prosecution of Rutgers’ Patent Rights.  Licensee
agrees to keep this documentation confidential. 

 

14.2.

Rutgers shall give due consideration to amending any patent application to
include claims reasonably requested by Licensee to protect the Licensed Products
contemplated to be sold under this Agreement.  If Rutgers elects not to file any
patent application included within the Rutgers’ Patent Rights in any country, or
decides to abandon any pending application or issued patent the Rutgers’ Patent
Rights in any country, then Rutgers shall provide reasonable advance written
notice to Licensee, and Licensee shall have the right at its sole expense to
assume control of the preparation, filing, prosecution and maintenance of such
patent application or patent at its own expense (provided Rutgers shall remain
the owner thereof).

 

14.3.

All unreimbursed costs incurred by Rutgers after the Effective Date for
preparing, filing, prosecuting and maintaining the patent applications and/or
patents included within the Rutgers’ Patent Rights, including but not limited to
patent applications and patents covered by Rutgers’ Patent Rights and included
pursuant to Section 14.4 shall be borne by Licensee.  Such costs shall be
payable by Licensee within thirty (30) days of the billing date.  If Licensee
fails to pay patent costs in a timely manner as required in this Section,
Rutgers may, at its discretion, require Licensee to pay estimated patent costs
in advance as a condition for maintaining this license.  If Rutgers licenses the
Rutgers’ Patent Rights to a third party licensee(s), then Licensee and such
third party licensee(s) shall each share in such patent costs incurred after the
dates of such third party license(s).  In principle, such sharing shall be pro
rata, so long as the relative markets and scope of license of this License and
such third party license(s) are approximately the same; if not, Rutgers reserves
the right to make an equitable allocation of patents costs among
licensees.  Should a situation arise, where protection of the patent rights
licensed under this Agreement requires seeking a declaratory judgment, filing an
interference or other exceptional action with potential high costs associated,
Rutgers shall consult with Licensee to determine whether Licensee wishes to
Rutgers to pursue such action (at Licensee’  expense).  Should Licensee choose
not to pursue such actions, Rutgers reserves the right, but is under no
obligation to pursue such action at its own expense.

 

14.4.

Rutgers shall, at the request of Licensee, file, prosecute, and maintain patent
applications and patents covered by Rutgers’ Patent Rights in foreign
countries.  Licensee consents to the filing of all PCT and foreign patent
applications that have already been filed as of the Effective Date. Rutgers
shall provide Licensee copies of all PCT and foreign patent applications that
have been filed within thirty

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

(30) days after the Effective Date. Licensee shall notify Rutgers within six (6)
months of the filing of the corresponding United States application of its
decision to obtain all other foreign patents.  This notice shall be in writing
and shall identify the countries desired.  The absence of such a notice from
Licensee shall be considered by Rutgers to be an election not to request foreign
rights. 

 

14.5.

Licensee's obligation to underwrite and to pay patent prosecution costs shall
continue for so long as this Agreement remains in effect, provided, however,
that Licensee may terminate its obligations with respect to any given patent
application or patent upon three (3) months' prior written notice to
Rutgers.  Rutgers shall use reasonable efforts to curtail future patent costs
when such a notice is received from Licensee.  Licensee shall promptly pay
patent costs which cannot be so curtailed.  Commencing on the effective date of
such notice, Rutgers may continue prosecution and/or maintenance of such
application(s) or patent(s) at its sole discretion and expense, and Licensee
shall have no further right or licenses thereunder.

 

14.6.

Rutgers shall have the right to file patent applications at its own expense in
any country or countries in which Licensee has not elected to pay Rutgers’
prosecution and maintenance costs for securing patent rights or in which
Licensee's license to the Rutgers’ Patent Rights has terminated.  So long as
this Agreement remains in effect such applications and resultant patents shall
not be freely licensed by Rutgers to third parties within the Licensed
Field.  If the Licensee's license to the Rutgers’ Patent Rights has terminated
such applications and resultant patents shall not be subject to this Agreement
and may be freely licensed by Rutgers to third parties together with
non-exclusive rights to the Rutgers’ Technology in such countries.  In the event
Rutgers intends to exercise this right, it shall notify Licensee in writing of
its intent to do so and the countries where it intends to file patent
applications.  Licensee shall then have thirty (30) days to maintain its license
to such patent rights and applications (“Prosecution Funding Right”) by
notifying Rutgers in writing that it wishes to again add such countries to this
Agreement and to pay the applicable prosecution and maintenance costs for doing
so.

 

 

15.

PATENT MARKING

 

15.1.

Licensee shall mark all Licensed Products made, used, sold imported, exported,
or otherwise disposed of under the terms of this Agreement, and/or their
containers, in accordance with the applicable patent marking laws.

 

 

16.

PATENT INFRINGEMENT

 

16.1.

In the event that Licensee shall learn of the substantial infringement of any
patent

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

licensed under this Agreement in the Licensed Field, Licensee shall notify
Rutgers  in writing and shall provide Rutgers with reasonable evidence of such
infringement.  Both parties to this Agreement agree that during the period and
in a jurisdiction where Licensee has exclusive rights under this Agreement,
neither will notify a third party of the infringement of any of Rutgers’ Patent
Rights in the Licensed Field, without first obtaining consent of the other
Party, which consent shall not be unreasonably denied, provided that for
purposes of this Section, Licensee’s Sublicensees shall not be deemed to be
“third parties” as that term used herein.  Both parties shall use their diligent
efforts in cooperation with each other to terminate such infringement without
litigation. 

 

16.2.

Licensee may request that Rutgers take legal action against the infringement of
Rutgers’ Patent Rights in the Licensed Field.  Such request shall be made in
writing and shall include reasonable evidence of such infringement and damages
to Licensee.  If the infringing activity has not been abated within ninety (90)
days following the effective date of such request, Rutgers shall have the right
to commence suit on its own account or refuse to commence such suit. However, in
the event Rutgers elects to bring suit in accordance with this paragraph,
Licensee may thereafter join such suit at its own expense.  Rutgers shall give
notice of its election in writing to Licensee by the end of the one-hundredth
(100th) day after receiving notice of such request from Licensee.  However,
Licensee may thereafter bring suit for patent infringement in its own name and
if required for standing purposes in the name of Rutgers if and only if Rutgers
refuses to commence suit and if the infringement occurred during the period and
in a jurisdiction where Licensee had exclusive rights under this
Agreement.  However, in the event Licensee elects to bring suit in accordance
with this paragraph, Rutgers may thereafter join such suit at its own expense.
Such legal action as is decided upon shall be at the expense of the party on
account of whom suit is brought.

 

16.3.

Each party agrees to cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party on account of whom suit is
brought for out-of-pocket expenses.  Such litigation shall be controlled by the
party bringing the suit.  Each party may be represented by counsel of its choice
at its own expense.  Any recovery or damages or settlement amounts derived from
any such action shall first be applied to reimburse each party for the total
cost of such action, with the remainder to be allocated among the parties as
follows: the party bringing the action shall receive from the other party, and
the other party shall assign to the party bringing the action eighty percent
(80%) of such remainder, and the other party shall receive from the party
bringing the action, and the party bringing the action shall assign twenty
percent (20%) of such remainder to the other party.

 

 

17.

INDEMNIFICATION AND INSURANCE

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

17.1.

To the maximum extent permitted by law, Licensee shall indemnify, hold harmless
and defend Rutgers, its governors, trustees, officers, employees, students,
agents and the Inventors (“Indemnified Parties”) against any and all third party
claims, suits, losses, liabilities, damages, costs, fees and expenses (including
reasonable attorneys' fees) (collectively, “Claims”) resulting from or arising
out of the exercise of the rights granted under this license or any sublicense
by Licensee, its Affiliates and Sublicensees.  This indemnification shall
include, but is not limited to, any and all claims alleging products
liability.  Rutgers shall remain liable for, and the foregoing indemnification
obligation shall not include, any claims of infringement arising out of the
Inventions, the Rutgers’ Patent Rights or the Rutgers’ Technology and any claims
arising out of the gross negligence, to the extent negligence is applicable, or
willful misconduct of Rutgers.

 

17.2.

Throughout the term of this Agreement, and to the extent applicable from and
after the date of first transfer of a Licensed Product and for the life of all
Licensed Products used or transferred, Licensee shall maintain commercially
issued policies of insurance, or a program of self-insurance if such program is
approved in advance in writing by an authorized representative of Rutgers, which
provide coverage and limits as required by statute or as necessary to prudently
insure the activities and operations of Licensee.  The commercial general
liability insurance policy, or liability self-insurance program, shall include
the interests of Rutgers as an additional insured and provide coverage limits of
not less than $5,000,000 combined single limits as respects premises,
operations, contractual liability and, if applicable, liability arising out of
products and/or completed operations.  Licensee shall provide Rutgers with
certificates of insurance for commercially insured policies, or a letter from
Licensee’s independent auditors stating its opinion as to the adequacy of any
self-insurance program.

 

17.3.

It is expressly agreed that the insurance or self-insurance are minimum
requirements which shall not in any way limit the liability of Licensee and
shall be primary coverage. Any insurance or self-insurance program maintained by
Rutgers shall be excess and noncontributory.

 

17.4.

Rutgers shall promptly notify Licensee in writing of any claim or suit brought
against Rutgers in respect of which Rutgers intends to invoke the provisions of
Article 17.  Licensee shall keep Rutgers informed on a current basis of its
defense of any claims pursuant to Article 17.

 

 

18.

NOTICES

 

18.1.

Any notice or payment required to be given to either party shall be deemed to
have been properly given and to be effective (a) on the date of delivery if

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

delivered in person, (b) five (5) days after mailing if mailed by first-class
certified mail, postage paid and deposited in the United States mail, to the
respective addresses given below, or to such other address as it shall designate
by written notice given to the other party, (c) on the date of delivery if
delivered by express delivery service such as Federal Express or DHL or (d) or
as otherwise agreed upon in writing by the parties. 

 

In the case of Licensee:

REVA Medical, Inc.

5751 Copley Drive, Suite B

San Diego, CA 92111                  

Attention: President

Telefax No. (858) 966-3099

Telephone No (858) 966-3000

 

 

In the case of Rutgers:

Rutgers, The State University

Office of Technology Commercialization

Attention: Director

ASB III, 3 Rutgers Plaza

New Brunswick, NJ 08901

Telefax No. (732) 932-0115

Telephone No (732) 932-0146

 

 

19.

ASSIGNABILITY

 

19.1.

Neither this Agreement nor any right or obligation hereunder is assignable in
whole or part by any party without the prior written consent of the other
party.  Notwithstanding the foregoing, either party may assign this Agreement,
without such consent, to a third party in connection with a Change of Control of
or by the assigning party.  This Agreement shall inure to the benefit of each of
the party's successors and assignees, provided that such successors or assignees
assume the party's obligations under this Agreement.

 

 

20.

LATE PAYMENTS

 

20.1.

In the event any amounts due Rutgers hereunder, including but not limited to
royalty payments, fees and patent cost reimbursements, are not received when
due, Licensee shall pay to Rutgers interest charges at a rate of ten (10)
percent per annum, compounded monthly, or the highest rate permitted by law, if
less than ten (10) percent.  Such interest shall be calculated from the date
payment was due until actually received by Rutgers.

 

 

21.

WAIVER

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

21.1.

It is agreed that failure to enforce any provisions of this Agreement by a party
shall not be deemed a waiver of any breach or default hereunder by the other
party. It is further agreed that no express waiver by either party hereto of any
breach or default of any of the covenants or agreements herein set forth shall
be deemed a waiver as to any subsequent and/or similar breach or default.

 

 

22.

FAILURE TO PERFORM

 

22.1.

In the event of a failure of performance due under the terms of this Agreement
and if it becomes necessary for either party to undertake legal action against
the other on account thereof, then the prevailing party shall be entitled to
reasonable attorneys' fees in addition to costs and necessary disbursements.

 

23.

PRIOR AGREEMENTS

23.1.

This Agreement supersedes and replaces in its entirety the 2004 License
Agreement (as amended) between the parties; provided that Section 2.6 and
Articles 9, 14 and 21 of the 2004 License Agreement shall survive.

 

 

24.

GOVERNING LAWS

 

24.1.

THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW JERSEY WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS, but
the scope and validity of any patent or patent application shall be governed by
the applicable laws of the country of such patent or patent application.

 

 

25.

FOREIGN GOVERNMENT APPROVAL OR REGISTRATION

 

25.1.

If this Agreement or any associated transaction is required by the law of any
nation to be either approved or registered with any governmental agency,
Licensee shall assume all legal obligations to do so and the costs in connection
therewith.  Rutgers shall provide reasonable assistance to Licensee regarding
compliance with the same at Licensee's cost.

 

 

26.

EXPORT CONTROL LAWS

 

26.1.

Licensee shall observe all applicable United States and foreign laws with
respect to the transfer of Licensed Products and related technical data to
foreign countries, including, without limitation, the International Traffic in
Arms

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

Regulations (ITAR) and the Export Administration Regulations.  Rutgers shall
provide reasonable assistance to Licensee regarding compliance with the same at
Licensee's cost. 

 

 

27.

CONFIDENTIALITY

 

27.1.

Each receiving party ("Recipient")

 

(i)

shall not use any Confidential Information  of the other party ("Discloser")
except for the sole purpose of performing this Agreement,

 

(ii)

shall safeguard the same against disclosure to others with the same degree of
care as it exercises with its own information of a similar nature, but using at
least reasonable diligent efforts and

 

(iii)

shall not disclose or permit the disclosure of Discloser Confidential
Information to others (except to its employees, agents or consultants who are
bound by a like obligation of confidentiality) without the express written
permission of Discloser, except that Recipient shall not be prevented from using
or disclosing any Confidential Information:

 

 

(a)

which Recipient can demonstrate by written records was previously known to it;
or

 

(b)

which is now, or becomes in the future, information generally available to the
public in the form supplied, other than through acts or omissions of Recipient;
or

 

(c)

which is lawfully obtained by Licensee from sources independent of Discloser who
were entitled to provide such information to Recipient; or

 

(d)

which is required by law to be disclosed by Recipient.

 

If Recipient learns or believes that any person who has had access to the
Confidential Information of Discloser has violated or intends to violate the
confidentiality or use restrictions of this Agreement, Recipient shall
immediately notify Discloser and shall cooperate with Discloser in seeking
injunctive or other equitable relief against any such person.  The obligations
under this Section 27.1 shall remain in effect during the term of this Agreement
and for five (5) years from the date of termination or expiration of this
Agreement.

 

 

28.

MISCELLANEOUS

 

28.1.

The headings of the several articles are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

28.2.

This Agreement will not be binding upon the parties until it has been signed

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

below on behalf of each party by a duly authorized representative. 

 

28.3.

No amendment or modification hereof (including without limitation adding
additional Inventions and patents to Exhibit A) shall be valid or binding upon
the parties unless made in writing and signed on behalf of each party by a duly
authorized representative.

 

28.4.

This Agreement, including the Exhibits attached hereto, embody the sole, entire
and final understanding of the parties and shall supersede all previous and
contemporaneous communications, representations or understandings, either oral
or written, between the parties relating to the subject matter hereof.  

 

28.5.

Licensee shall not enter into any agreements relating to this Agreement with
Rutgers Inventors or other Rutgers employees or students in contravention of the
legal rights or policies of Rutgers.

 

28.6.

In case any of the provisions contained in this Agreement shall be held to be
invalid, illegal or unenforceable in any respect,

 

 

(i)

such invalidity, illegality or unenforceability shall not affect any other
provisions hereof,

 

(ii)

the particular provision, to the extent permitted by law, shall be reasonably
construed and equitably reformed to be valid and enforceable and if the
provision at issue is a commercial term, it shall be equitably reformed so as to
maintain the overall economic benefits of the Agreement as originally agreed
upon by the parties, and

 

(iii)

this Agreement shall be construed as if such invalid or illegal or unenforceable
provisions had never been contained herein.

 

28.7.

Rutgers shall have the right to terminate this Agreement forthwith by giving
written notice of termination to Licensee at any time upon or after the filing
by Licensee of a petition in bankruptcy or insolvency, or upon or after any
adjudication that Licensee is bankrupt or insolvent, or upon or after the filing
by Licensee of any petition or answer seeking judicial reorganization,
readjustment or arrangement of the business of Licensee under any law relating
to bankruptcy or insolvency, or upon or after the appointment of a receiver for
all or substantially all of the property of Licensee, or upon or after the
making of any assignment or attempted assignment for the benefit of creditors,
or upon or after the institution of any proceeding by Licensee or passage of any
resolution by Licensee for the liquidation or winding up of Licensee’s business
or for termination of its corporate life.

 

28.8.

Neither party or its Affiliates shall originate any publicity, news release or
other public announcement, written or oral, relating to this Agreement or the
existence of an arrangement between the parties or the terms and conditions of
this

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

Agreement, except as required by law, without the prior written approval of the
other party, which approval shall not be unreasonably withheld.  Notwithstanding
the foregoing, disclosures may be made by either party 

 

 

(i)

to its accountants, banks, financing sources, lawyers and other professional
advisors, provided that such parties undertake in writing to keep such
information confidential, or

 

(ii)

as required by applicable laws and regulations, including those of the U.S.
Securities and Exchange Commission, or

 

(iii)

to governmental agencies with respect to the tax treatment or tax structure
contemplated by this Agreement, or

 

(iv)

to actual or prospective Sublicensees or assignees.

 

28.9.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

28.10.

Nothing herein shall be deemed to constitute one party as the agent or
representative of the other party or both parties as joint ventures or
partners.  Each party as an independent contractor.

 




{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, both Rutgers and Licensee have executed this Agreement by
their duly authorized.

 

 

REVA Medical, Inc.

 

Rutgers, The State University of New Jersey,

Office of Technology Commercialization

 

By  /s/ Robert K. Schultz

 

 

By   /s/ Dipanjan Nag

(Signature)

 

(Signature)

Robert K. Schultz

 

Dipanjan Nag

President

 

Executive Director Office of Technology Commercialization

 

7-1-2010

 

 

   7/8/10

(Date)

 

(Date)

 

{00055541.1 / 002795}

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A.

 

 



 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

This Exhibit A lists Inventions covering a wide range of polymer
compositions.  These Inventions are included in this Agreement only to the
extent they apply to “Licensed Polymers”, as defined in Section 1.10 of this
Agreement.  Claims that are not applicable and claims that relate to uses
outside the Licensed Field as defined in Section 1.8 of this agreement are
excluded.  Exhibit A will be periodically updated by Rutgers and Licensee to
include Improvements.

Exhibit A includes U.S. Patent Number(s) listed and any reissues, extensions
(including governmental equivalents thereto), divisionals, renewals,
substitutions, continuations, continuations-in-part, reexaminations, and any
other pending, issued or hereafter filed, foreign counterpart of any such
applications corresponding to all of the foregoing, owned or controlled by
Rutgers, and any disclosures, U.S. provisional patent applications, patent
registrations, utility models, registered or unregistered designs, Improvements
with respect Polycarbonates, and Rutgers Technology with respect to
Polycarbonates (information, know-how, data rights, trade secrets, mask works,
and physical objects to the extent reasonably necessary or useful to practice
the Inventions) that is patentable or non-patentable.

Legend: Fox: Fox Rothschild LLP; CRBCP: Caesar, Rivise, Bernstein, Cohen &
Pokotilow, Ltd.; KMOB: Knobbe, Martens, Olson & Bear, LLP.; RSU: Rutgers, The
State University of New Jersey; Integra LS:  ; N/A: Not Applicable; Inventors
(RSU = Rutgers Inventors; REVA = Licensee Inventors, Joint = Rutgers and
Licensee Inventors); % REVA Patent Costs refers to current share of patent costs
as Rutgers has other licensees for the same patents but different licensed
fields or claims.

Designation: The following patents are subject to the license terms of Article
1.8(i).  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

Fox short #

Fox
(70439, 74584)
or CRBCP

RSU#

Type

Status

Patent
Application #

Patent
Filing Date

Patent No. or
Publication No.

Patent
Expiry Date

Inventors

% REVA Patent Cost Sept.09

Patent
Assignee

Patent Title

1

***

***

88-0525-1

New

Issued

***

***

***

***

RSU

***%

RSU

Polyiminocarbonate synthesis

2

***

***

89-0530-1

New

Issued

***

***

***

***

RSU

***%

RSU

Synthesis of amino acid-derived bioerodible polymers

3

***

***

91-0304-1

DIV

Issued

***

***

***

***

RSU

***%

RSU

Polyiminocarbonate synthesis

4

***

***

89-0529-1

New

Issued

***

***

***

***

RSU

***%

RSU

Poly(N-substituted iminocarbonate)

5

***

***

92-0108-1

DIV

Issued

***

***

***

***

RSU

***%

RSU

Synthesis of Amino Acid-Derived Bioerodible Polymers

6

***

***

95-0410-DD1

DIV

Reissued as
RE 37,795

***

***

***

***

RSU

***%

RSU

Synthesis of tyrosine derived diphenol monomers

7

***

***

99-0095

Reissue

Reissue

***

***

***

***

RSU

***%

RSU

Synthesis of tyrosine derived diphenol monomers

8

***

***

92-1119-1

DIV

Issued

***

***

***

***

RSU

***%

RSU

Poly(N-phenyl urethane) from poly(N-substituted iminocarbonate)

9

***

***

92-0624-1

DIV

Issued

***

***

***

***

RSU

***%

RSU

Polyiminocarbonate synthesis

10

***

***

95-0410-D

CIP

Reissued as
RE 37,160

***

***

***

***

RSU

***%

RSU

Synthesis of tyrosine derived diphenol monomers

11

***

***

99-0105

Reissue

Reissue

***

***

***

***

RSU

***%

RSU

Syntheses tyrosine-derived diphenol MMRS

12

***

***

95-0615-1

New

Issued

***

***

***

***

RSU

***%

RSU

Copolymers of tyrosine-based polycarbonate and poly(alkylene oxide)

13

***

***

95-0615-1-CIP

New

Issued

***

***

***

***

RSU

***%

RSU

Copolymers of tyrosine-based polyarylates and poly(alkylene oxides)

14

***

***

00-0116 (USDIV)

DIV

Issued

***

***

***

***

RSU

***%

RSU

Copolymers of tyrosine-based polyarylates and poly(alkylene oxides)

15

***

***

RU 96-0606-1

US np

Issued

***

***

***

***

RSU

***%

RSU

Monomers derived from hydroxy acids and polymers prepared therefrom

16

***

***

97-0037 (USA)

New

Issued

***

***

***

***

RSU

***%

RSU

Biodegradable, anionic polymers derived from the amino acid L-tyrosine

17

***

***

03-075 (USA)

DIV

Issued

***

***

***

***

RSU

***%

RSU

Radio-opaque polymer biomaterials

18

***

***

04-127 (US)

CONT

Issued

***

***

***

***

RSU

***%

RSU

Radio-opaque polymer biomaterials (device claims)

19

***

***

03-075

CONT

Issued

***

***

***

***

RSU

***%

RSU

Radio-opaque polymeric medical devices

20

***

***

98-0012A

US np

Issued

***

***

***

***

RSU

***%

RSU

Radio-opaque polymer biomaterials

21

***

***

04-165 (USA)

New

Pending

***

***

***

 

Joint

***%

RSU

Inherently radiopaque polymeric products for embolotherapy

22

***

***

RU 03-175  
or 05-125

New

Pending

***

***

***

 

Joint

***%

RSU

Radiopaque polymeric stents

 

--------------------------------------------------------------------------------

 

#

Fox short #

Fox
(70439, 74584)
or CRBCP

RSU#

Type

Status

Patent
Application #

Patent
Filing Date

Patent No. or
Publication No.

Patent
Expiry Date

Inventors

% REVA Patent Cost Sept.09

Patent
Assignee

Patent Title

23

***

***

04-118 (US)

CONT

Pending

***

***

***

 

RSU

***%

RSU

Radio-opaque polymer biomaterials

24

***

***

RU 08-025

New

Pending

***

***

***

 

Joint

***%

RSU

N-Methyl Substituted Amine (N-Substituted Monomers and Polymers)

25

***

***

TBD

prov

Pending

***

***

.

 

Rutgers

***%

Pending

Imine Monomers And Polymers Thereof  (Polyimide Carbonates)

26

***

***

98-0012

CONT

Pending

***

***

***

 

RSU

***%

RSU

Radio-opaque polymer biomaterials

27

***

***

RU 08-037

PCT (US designated)

Pending

***

***

 

 

Rutgers

***%

Pending

Bioresorbable Polymers Synthesized From Monomer Analogs Of Natural Metabolites
(based on Fox-201 provisional 61/097,494)

28

***

***

97-0037

CONT of 6,120,491

Pending

***

***

***

 

RSU

***%

RSU

Biodegradable, Anionic Polymers  Derived From the Amino Acid L-tyrosine

29

N/A

N/A

RU08-037

Technology
Know-How

Unfiled

N/A

N/A

N/A

N/A

RSU

N/A

RSU

Tech Transfer on 01/15/2008: New Amino Acid Monomer (i.e., tetra-iodinated
monomers)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Designation: The following patents are subject to the license terms of Article
1.8(ii).  

#

Fox short #

Fox
(70439, 74584)
or CRBCP
or KMOB

RSU#

Type

Status

Patent
Application #

Patent
Filing Date

Patent No. or
Publication No.

Patent
Expiry Date

Inventors

% REVA Patent Cost Sept.09

Patent
Assignee

Patent Title

1

N/A

***

REVA case

New

Issued

***

***

***

***

REVA

***%

REVA

Inherently Radiopaque Bioresorbable Polymers For Multiple Uses

2

N/A

***

REVA case

New

Pending

***

***

***

 

REVA

***%

REVA

N-Substituted Monomers and Polymers (Alkylated Other)

3

***

***

TBD

US

Pending

***

***

 

 

Joint

***%

Pending

Inherently Radio-Opaque Polymers For Medical Devices (IRPLP's)
(based on Fox-212 provisional 61/104,724)

4

***

***

TBD

PCT

Pending

***

***

 

 

Joint

***%

Pending

Inherently Radio-Opaque Polymers For Medical Devices (IRPLP's)
(based on Fox-212 provisional 61/104,724)

5

***

***

TBD

US

Pending

***

***

 

 

Joint

***%

Pending

Phase-Separated Biocompatible Polymer Compositions For Medical Uses
(FTTPs)  (based on Fox-295 provisional 61/104,728)

6

***

***

TBD

PCT

Pending

***

***

 

 

Joint

***%

Pending

Phase-Separated Biocompatible Polymer Compositions For Medical Uses (FTTPs)
(based on Fox-295 provisional 61/104,728)

7

***

***

TBD

prov

Pending

***

***

 

 

Joint

***%

Pending

Tyrosine-Derived Biocompatible Polymers for Medical Devices (Flexi-Ty)

8

***

***

TBD

prov

Pending

***

***

.

 

Joint

***%

Pending

Compliant Biocompatible Polymer Compositions for Medical Uses (Carbonate
Monomers , Broader version of Flexi-DAT (PolyT-T))






 

--------------------------------------------------------------------------------

 

Legend: Fox: Fox Rothschild LLP; CRBCP: Caesar, Rivise, Bernstein, Cohen &
Pokotilow, Ltd.; KMOB: Knobbe, Martens, Olson & Bear, LLP.; RSU: Rutgers, The
State University of New Jersey; Integra LS:  ; N/A: Not Applicable; Inventors
(RSU = Rutgers Inventors; REVA = Licensee Inventors, Joint = Rutgers and
Licensee Inventors); % REVA Patent Costs refers to current share of patent costs
as Rutgers has other licensees for the same patents but different licensed
fields or claims.

Designation: The following patents are subject to the license terms of Article
1.8(ii).  

#

Fox short #

Fox
(70439, 74584)
or CRBCP
or KMOB

RSU#

Type

Status

Patent
Application #

Patent
Filing Date

Patent No. or
Publication No.

Patent
Expiry Date

Inventors

% REVA Patent Cost Sept.09

Patent
Assignee

Patent Title

9

***

***

TBD

 

Develop PR

Not yet filed

 

.

 

Joint

***%

TBD

Iodinated Benzyl Esters

10

***

***

TBD

 

Unfiled

Not yet filed

 

.

 

Joint

***%

TBD

N-Alkyl Supermonomers

11

 

Unassigned

TBD

 

Unfiled

Not yet filed

 

 

 

Joint

***%

TBD

Fracture Toughened PL Carbonates (FTPLPs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TBD: to Be Determined

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REVA Medical, Inc.

 

Rutgers, The State University of New Jersey,

 

 

 

 

 

 

 

 

 

 

Office of Technology Commercialization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By /s/ Robert Shultz

By /s/ Yair Harel

 

 

 

 

 

 

 

 

(Signature)

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

Robert Schultz, President & COO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


7-25-10


  7/23/10

 

 

 

 

 

 

 

(Date)

 

 

(Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A Version  1   (Original)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 